DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/788,378.
Claims 1-21 are pending.
Claims 1-21 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of protrusions, plurality of grooves, snapping mechanism, and locking mechanisms on each side of each tile assembly to be aligned and fastened to one another as defined in claim 17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 17 is objected to because of the following informalities: line 5 of claim 17 defines “groves” when it is recommended to define --grooves-- to properly define the features as disclosed in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 attempts to further define the step clip fastening devices comprise “a plurality of step clips,” which renders the claimed invention indefinite since claim 11, 
Claim 17 defines aligning respective grooves and protrusions of the first and second deck tiles, along with “snapping the second deck tile assembly with the first deck tile assembly” and “fastening the first deck tile assembly and the second deck tile assembly using a plurality of locking mechanism,” which renders the claimed invention indefinite. The specification and drawings of the present application appear to show that such plurality of protrusions and grooves are the locking mechanisms used to snap and fasten such tile assemblies to one another and claim 17 appears to define three separate fastening elements, protrusions and grooves, a snap attachment element, and locking mechanisms and thus one of ordinary skill in the art would not know whether three separate fastening type elements are required for each side of each tile assembly or whether the protrusions and grooves and/or the locking mechanism can act as both the snapping feature and locking mechanisms used to fasten the assemblies to one another as taught in the specification. For examining purposes and in light of the specification and drawings, the locking mechanisms can be considered the elements which fasten and snap the tile assemblies to one another, where the plurality of protrusions and grooves are separate from the locking mechanisms and can be formed 
Claim 20 defines “the at least two step clip fastening devices,” which lacks antecedent basis and renders the claimed invention indefinite since such fastening devices have not been previously defined and one of ordinary skill in the art would not know what devices are being referred back to. For examining purposes and in light of the specification and drawings, each tile assembly is considered to comprise of at least two step clip fastening devices, where each device comprises of two step clips.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bien (FR 2989713).
Regarding claim 1, Bien discloses a deck tile assembly comprising:
a frame having at least four sides (the four outer sides of the vertical frame as depicted in figure 5);
a plurality of bars (#6) for providing a support structure to the frame (see figure 4B);
at least two parallel sleepers (#24) permanently attached between two opposite sides of the frame and mounted on the plurality of bars (see figure 5);
at least two step clip fastening devices (the H-shaped devices where fasteners #13 extend from as depicted in figure 5), wherein each of the step clip fastening devices is mounted on one of the at least two parallel sleepers (see figure 5); and
at least two supporting members (#28) for attaching the frame with the ground surface (see figures 3 and 5, where a fastener is configured to extend through such a member and into a ground surface and thus meet such limitations as defined).
Regarding claim 2, Bien discloses each side of the frame comprises two or more openings (#26).
Regarding claim 3, Bien discloses the plurality of bars are arranged in a 3x3 matrix array (as depicted in figure 4A from Bien below, the plurality of bars can be considered elements #6 as well as the perpendicularly extending bars as noted, where such bars extend with respect to one another to form a 3x3 opening matrix array).

    PNG
    media_image1.png
    624
    859
    media_image1.png
    Greyscale

Figure 4A from Bien
Regarding claim 4, Bien discloses each of the at least two parallel sleepers have a plurality of grooves at a base of each parallel sleeper (the grooves where openings #27 are located as depicted in figure 5).
Regarding claim 5, Bien discloses each of the step clip fastening devices comprises a plurality of step clips (#13) attached on a base strip of the step clip fastening device (see figure 4D, where the clips #13 extend from a respective horizontal base strip).
Regarding claim 6, Bien discloses each of the at least two supporting members have a hole at each end of the supporting member for attaching the frame with the ground surface with at least one fastener (see figures 3 and 5, where the supporting 
Regarding claim 7, Bien discloses a plurality of locking mechanisms (#21 and #22) at each side of the frame for attaching one or more deck tiles (see figures 1 and 2).
Regarding claim 10, Bien discloses a plurality of deck boards (#3) are mounted on the at least two step clip fastening devices (see figure 8).
Regarding claim 11, Bien discloses a deck tile system comprising
a deck tile assembly, wherein the assembly comprises:
a frame having at least four sides (the four outer sides of the vertical frame as depicted in figure 5);
a plurality of bars (#6) for providing a support structure to the frame (see figure 4B);
at least two parallel sleepers (#24) permanently attached between two opposite sides of the frame and mounted on the plurality of bars (see figure 5);
at least two step clip fastening devices (the H-shaped devices where fasteners #13 extend from as depicted in figure 5), wherein each of the step clip fastening devices is mounted on one of the at least two parallel sleepers (see figure 5); and
at least two supporting members (#28) for attaching the frame with the ground surface (see figures 3 and 5, where a fastener is configured to extend through such a member and into a ground surface and thus meet such limitations 
a plurality of deck boards (#3) attached to the deck tile assembly, wherein each of the plurality of deck boards are mounted between two step clips (#13) of each of the at least two step clip fastening devices (see figure 8).
Regarding claim 13, Bien discloses each of the at least two parallel sleepers have a plurality of grooves at a base of each parallel sleeper (the grooves where openings #27 are located as depicted in figure 5).
Regarding claim 14, Bien discloses each of the step clip fastening devices comprises a plurality of step clips (#13) attached on a base strip of the step clip fastening device (see figure 4D, where the clips #13 extend from a respective horizontal base strip).
Regarding claim 15, Bien discloses each of the at least two supporting members have a hole at each end of the supporting member for attaching the frame with the ground surface with at least one fastener (see figures 3 and 5, where the supporting members comprise reinforced holes #28 that are configured to receive a fastener and attached it to a ground surface, where such a fastener and connection are not positively defined).
Regarding claim 16, Bien discloses a plurality of locking mechanisms (#21 and #22) at each side of the frame for attaching one or more deck tiles (see figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bien in view of Barlow (U.S. Publication 2011/0120037).
Regarding claim 8, Bien discloses the claimed invention except for a skirting removably attached on an outer surface of each side of the frame. However, it is highly well known in the art, as evidenced by Barlow, that such tile assemblies can comprise of skirting on the outer periphery of the assembly in order to provide a ramp and make it easier to walk onto such an assembly without tripping. Furthermore, Barlow teaches that such skirting is attached to the tiles of the assembly using the same tongue and groove connections used to attach adjacent tiles to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tile assembly of Bien to comprise of removable skirting, as taught in Barlow, in order to make stepping onto such an assembly safer and easier.
Regarding claim 9, Bien in view of Barlow render obvious the skirting comprises a plurality of locking mechanisms for attaching the skirting with one side of the frame (as taught in Barlow, such skirting comprises a plurality of tongue and grooves in order to attach to the tongue and groove locking mechanisms of the tiles, where it would have 
Regarding claim 12, Bien discloses the claimed invention except for a plurality of skirting removably attached to a respective side of the deck tile assembly. However, it is highly well known in the art, as evidenced by Barlow, that such tile assemblies can comprise of skirting on the outer periphery of the assembly in order to provide a ramp and make it easier to walk onto such an assembly without tripping. Furthermore, Barlow teaches that such skirting is attached to the tiles of the assembly using the same tongue and groove connections used to attach adjacent tiles to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the tile assembly of Bien to comprise of removable skirting, as taught in Barlow, in order to make stepping onto such an assembly safer and easier.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. Publication 2015/0059271) in view of Barlow (U.S. Publication 2011/0120037).
Regarding claim 17, Tsai discloses a method of assembling at least two deck tiles assemblies, the method comprising the steps of:
placing a first deck tile assembly (the bottom tile #30 of figure 1) on a ground surface (L);
placing a second deck tile assembly (the top tile #30 of figure 1) adjacent to the first deck tile assembly (see figure 5);
aligning a plurality of grooves of the first deck tile assembly with a plurality of protrusions of the second deck tile assembly and aligning a plurality of protrusions of the first deck tile assembly with a plurality of grooves of the second deck tile assembly (The method steps only define the steps of aligning such protrusions and grooves with one another and do not further disclose what else is to be done with such grooves and protrusions. Since both tiles comprise of protrusions #311 and grooves on either side of the protrusions #311 that all extend along the longitudinal axis of such tiles, such protrusions and grooves are thus considered to align with one another in order along such a longitudinal axis when the tiles are fastened to one another, thus meeting such method steps as broadly defined.);
snapping the second deck tile assembly with the first deck tile assembly and fastening the first deck tile assembly and the second deck tile assembly using a plurality of locking mechanisms (the plurality of fastening elements #40 as well as the tongue and groove elements on the first and second tiles are configured so that the tongue of the first tile inserts into the groove of the second tile and the fastening elements #40 interact with respective protrusions and grooves of the first and second tiles to snap to the second tile at #376 and thus snap and fasten such tiles to one another).
However, Tsai does not disclose attaching a plurality of skirting enclosing a periphery of the two assembled deck tile assemblies. It is highly well known in the art, as evidenced by Barlow, that skirting can be applied around the perimeter of a deck tile assembly in order to provide a ramp and make it easier to walk onto such an assembly without tripping. Therefore, it would have been obvious to a person of ordinary skill in 
Regarding claim 18, Tsai in view of Barlow render obvious attaching the first deck tile assembly to a ground surface by using one or more fasteners; and attaching the second deck tile assembly to the ground surface by using the one or more fasteners (the fastener elements #40 of Tsai comprise of holes #411 that receive fasteners so as to attach respective tiles, which the fasteners #40 are snapped to, to a respective joist L of the ground surface).
Regarding claim 19, Tsai in view of Barlow render obvious attaching a plurality of deck boards (Tsai; #20) to the two assembled deck tile assemblies (see figure 1 of Tsai).
Regarding claim 20, Tsai in view of Barlow render obvious each of the plurality of deck boards are mounted between two step clips of each of the at least two step clip fastening devices (any two offset but parallel step clips devices #311 of Tsai can be considered the step clips fastening device of each tile, where each device #311 comprises of two oppositely extending step clips which the deck boards #20 are to be positioned and mounted between, where the rest of the devices #311 can be considered protrusions as explained above in the rejection of claim 17).
Regarding claim 21, Tsai in view of Barlow render obvious each skirting is removably attached to the periphery of the two assembled deck tile assembles (Barlow teaches such skirting can be attached using the same tongue and groove connections which are used to attach the tiles to one another, where Barlow teaches such skirtings 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635